Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 24, 2020

                                       No. 04-20-00104-CV

                                      Russell CALLAHAN,
                                            Appellant

                                                 v.

                                    Barbara Susan JUDKINS,
                                            Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI05321
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER

       A copy of appellant’s notice of appeal was filed in this court on February 18, 2020. The
clerk of the court notified the appellant in writing that our records did not reflect that the filing
fee in the amount of $205.00 was paid. In addition, our record contains no evidence that
appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is
therefore ORDERED that appellant show cause in writing within fifteen days of the date of this
order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

        In addition, in accordance with section 51.017(a) of the Texas Civil Practice and
Remedies Code, a notice of appeal must be served on each court reporter responsible for
preparing the reporter’s record. TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a). The clerk of
the court notified the appellant in writing that the certificate of service attached to the notice of
appeal filed in this appeal does not certify that any court reporter was served. The clerk
instructed the appellant to file an amended notice of appeal certifying proper service on the
responsible court reporter(s). An amended notice of appeal has not been filed. It is therefore
ORDERED that Juan Carlos Martinez file an amended notice of appeal in compliance with
section 51.017(a) within fifteen days from the date of this order. If appellant fails to file an
amended notice of appeal within the time provided, an order will be issued directing Mr.
Martinez to appear and show cause why he should not be held in contempt for failing to file the
amended notice of appeal. The clerk of this court shall cause a copy of this order to be served on
Mr. Martinez by certified mail, return receipt requested, or give other personal notice of this
order with proof of delivery.

       All other appellate deadlines are suspended pending further order of this court.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court